USCA4 Appeal: 22-6548      Doc: 9        Filed: 09/13/2022     Pg: 1 of 2




                                            UNPUBLISHED

                               UNITED STATES COURT OF APPEALS
                                   FOR THE FOURTH CIRCUIT


                                              No. 22-6548


        GERALD LEE BANKS,

                            Petitioner - Appellant,

                     v.

        A. W. WINGFIELD, Acting Warden,

                            Respondent - Appellee.



        Appeal from the United States District Court for the District of South Carolina, at Rock
        Hill. Bruce H. Hendricks, District Judge. (0:21-cv-01928-BHH)


        Submitted: September 8, 2022                                Decided: September 13, 2022


        Before HARRIS and RICHARDSON, Circuit Judges, and TRAXLER, Senior Circuit
        Judge.


        Affirmed by unpublished per curiam opinion.


        Gerald Lee Banks, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6548       Doc: 9         Filed: 09/13/2022      Pg: 2 of 2




        PER CURIAM:

               Gerald Lee Banks, a federal prisoner, appeals the district court’s order accepting the

        recommendation of the magistrate judge and dismissing without prejudice Banks’ 28

        U.S.C. § 2241 petition in which Banks sought to challenge his sentence by way of the

        savings clause in 28 U.S.C. § 2255. Pursuant to § 2255(e), a prisoner may challenge his

        sentence in a traditional writ of habeas corpus pursuant to § 2241 if a § 2255 motion would

        be inadequate or ineffective to test the legality of his detention.

               Section 2255 is inadequate and ineffective to test the legality of a sentence
               when: (1) at the time of sentencing, settled law of this circuit or the Supreme
               Court established the legality of the sentence; (2) subsequent to the prisoner’s
               direct appeal and first § 2255 motion, the aforementioned settled substantive
               law changed and was deemed to apply retroactively on collateral review;
               (3) the prisoner is unable to meet the gatekeeping provisions of § 2255(h)(2)
               for second or successive motions; and (4) due to this retroactive change, the
               sentence now presents an error sufficiently grave to be deemed a fundamental
               defect.

        United States v. Wheeler, 886 F.3d 415, 429 (4th Cir. 2018).

               We have reviewed the record and find no reversible error. Accordingly, we affirm

        for the reasons stated by the district court. Banks v. Wingfield, No. 0:21-cv-01928-BHH

        (D.S.C. Apr. 19, 2022). We dispense with oral argument because the facts and legal

        contentions are adequately presented in the materials before this court and argument would

        not aid the decisional process.

                                                                                         AFFIRMED




                                                       2